Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 16, 17 and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "it comprises" in line 2.  Examiner cannot determine what the limitation “it” refers to.  Clarification/correction required.
Claim 17 recites the limitation "it comprises" in line 2.  Examiner cannot determine what the limitation “it” refers to.  Clarification/correction required.
Claim 22 recites the limitation "it comprises" in line 2.  Examiner cannot determine what the limitation “it” refers to.  Clarification/correction required.
it comprises" in line 3.  Examiner cannot determine what the limitation “it” refers to.  Clarification/correction required.
Claim 24 recites the limitation "it comprises" in line 2.  Examiner cannot determine what the limitation “it” refers to.  Clarification/correction required.
Claim 25 recites the limitation "it comprises" in line 3.  Examiner cannot determine what the limitation “it” refers to.  Clarification/correction required.
Claims 26 and 27 are rejected for depending on claim 25.
Claim 28 recites the limitation "it comprises" in line 2.  Examiner cannot determine what the limitation “it” refers to.  Clarification/correction required.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clayton et al (US 2017/0025745 A1), hereinafter Clayton.
Clayton (Figures 10A and 11) teaches a modular interface system comprising an interface part 33 which is intended to be mechanically connected to a mechanical element 35 forming part of a platform; a multi-legged structure 31 having, at a first end (end near element 33), at least three feet 31 (Figure 10A), configured to make a mechanical connection between, firstly, the interface part installed at a second end opposite the said first end, and secondly, 
The limitation “intended to produce an interface between an antenna reflector of a space craft, in particular a satellite, and a platform of the space craft” in the preamble was not given any patentable weight since it is a recitation of intended use.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Clayton in view of Ganssle et al (US 4,550,319, hereinafter Ganssle.

Ganssle (Figures 1 and 2) teaches a satellite reflector interface assembly comprising a reflector 12, and an interface part 18 comprising a ball joint 53/56 intended to be mechanically connected to a mechanical element 20 forming part of a platform.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the interface part of Clayton to comprise a ball joint intended to be mechanically connected to the said mechanical element forming part of the platform, as taught by Ganssle, doing so would enable the reflector and/or the interface to be securely placed in position.
7.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Clayton in view of Rost et al (US 4,222,368), hereinafter Rost.
Clayton teaches the claimed invention except explicitly mention that each of the said links has a plurality of arrowheads on one of its faces, intended to be connected to a rear face of the antenna reflector.
Rost (Figures 3 and 5, col 5 lines 1-5) teaches a reflector mounting system comprising links 20A and 20B having arrowhead projections 24 on one of its faces, intended to be connected to a rear face of a reflector 11.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the links of Clayton’s interface system to include a plurality of arrowheads on one of its faces, intended to be connected to a rear face of .

Allowable Subject Matter
8.	Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 19, Clayton teaches the claimed invention wherein each of the said links comprises a roughly flat bracket intended to be mechanically connected to a rear face of the antenna reflector. Clayton fails to further teach a rod installed in a traverse direction to the said bracket.
Claim 20 would have been found allowable for at least the reason for depending on claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845